         Case 19-36767 Document 114 Filed in TXSB on 03/24/20 Page 1 of 2




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION                                                      ENTERED
                                                                                                03/24/2020
                                    §
    In re:                          §     Chapter 11
                                    §
    NEWSCO INTERNATIONAL ENERGY §         Case No. 19-36767 (DRJ)
    SERVICES USA INC.,              §
               Debtor.              §

         ORDER GRANTING DEBTOR’S AMENDED EMERGENCY MOTION
           TO SELL EXCESS EQUIPMENT FREE AND CLEAR OF LIENS
                                     (Docket No. 109)
        Came on for consideration the Debtor’s Amended Emergency Motion to Sell Excess

Equipment Free and Clear of Liens (“Amended Motion”) filed by Newsco International Energy

Services USA Inc. (“Debtor”). The Court finds that it has jurisdiction to consider the Amended

Motion, the relief requested in the Amended Motion is in the best interest of the Debtor, its estate

and creditors; and due and appropriate notice of the Amended Motion has been given.

Therefore, it is hereby

        ORDERED that the Amended Motion is granted, and Debtor is authorized to sell or

dispose of the excess equipment identified in the Amended Motion free and clear of liens, for the

highest and best offer, in the Debtor’s business judgment. It is further,

        ORDERED that the Debtor is authorized and empowered to take such actions as may be

necessary and appropriate to implement the terms of this Order.

Dated:             , 2020
     Signed: March 24, 2020.

                                                     ____________________________________
                                                     DAVID R. JONES
                                               THE HONORABLE    DAVID R. JONES
                                               CHIEF UNITED
                                                     UNITEDSTATES
                                                             STATESBANKRUPTCY
                                                                     BANKRUPTCY  JUDGE
                                                                                   JUDGE




ORDER GRANTING DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – page 1
Legal\J1452\397071\4841-5061-8805.v2-3/23/20
         Case 19-36767 Document 114 Filed in TXSB on 03/24/20 Page 2 of 2



Submitted by:

STEPHEN A. ROBERTS
sroberts@clarkhill.com
CLARK HILL STRASBURGER
720 Brazos, Suite 700
Austin, TX 78701
(512) 499-3624- Telephone

HERBERT J. GILLES
hgilles@clarkhill.com
CLARK HILL STRASBURGER
901 Main Street, Suite 6000
Dallas, TX 75202
(214) 651-2167- Telephone

ATTORNEYS FOR NEWSCO INTERNATIONAL
ENERGY SERVICES USA INC.




ORDER GRANTING DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – page 2
Legal\J1452\397071\4841-5061-8805.v2-3/23/20
